F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         OCT 9 1998
                    UNITED STATES COURT OF APPEALS

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                             Clerk


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 98-8033
          v.                                           (D. Wyoming)
 HURON FIELDS,                                  (D.C. No. 98-CV-71-CAB)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Huron Fields, having been granted a certificate of appealability by the

district court, appeals the dismissal, on the ground of untimeliness, of his petition

for a writ of habeas corpus under 28 U.S.C. § 2255.

      In 1980, Mr. Fields pled guilty to multiple federal crimes and was

sentenced to two consecutive life terms of imprisonment, and three consecutive

fifteen-year terms, all to commence after he completed serving a sentence for

state crimes. Mr. Fields’ federal convictions and sentences became final in 1980.

He began serving his federal sentences in 1991 or 1992.

      Subject to certain other triggering events not applicable here, a prisoner

may not file a § 2255 motion more than one year after the prisoner’s conviction

becomes final. Id. In United States v. Simmonds, 111 F.3d 737, 746 (10th Cir.

1997), this court held that a prisoner whose conviction became final before the

effective date of the Antiterrorism and Effective Death Penalty Act, i.e., before

April 24, 1996, had until April 23, 1997, to file his § 2255 motion.

      On April 14, 1997, Mr. Fields filed a motion in the district court requesting

an extension of time to May 23, 1997, for filing his § 2255 motion, due to

difficulties in assembling certain materials. That motion was granted. On May

12, 1997, he filed another, essentially open-ended motion, for an extension of

time to file. That motion was not granted. Mr. Fields ultimately filed his motion

on March 23, 1998, well beyond the applicable one-year limitations period. The


                                          -2-
district court ruled, among other things, that the motion was untimely, and denied

relief.

          Mr. Fields’ only relevant argument on the point is that the AEDPA may not

be applied retroactively to those whose convictions and sentences became final

before the effective date of the Act; therefore, he is not subject to the one-year

period of limitations. We have rejected that argument on the ground that the

limitations period would not begin until April 24, 1996, thus giving prisoners

ample additional opportunity to file. See Simmonds, 111 F.3d at 746.

Furthermore, this interpretation of the law does not violate the Ex Post Facto

Clause. An ex post facto law is one that retroactively alters the definition of a

crime or increases the punishment for criminal conduct. Lynce v. Mathis, 117 S.

Ct. 891, 896 (1997). Our holding in Simmonds, and the limitation period in the

AEDPA, do neither.

          Accordingly, the judgment of the district court is AFFIRMED. The

mandate shall issue forthwith.

                                                ENTERED FOR THE COURT



                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-